 Case 19-42427        Doc 122      Filed 07/17/20 Entered 07/17/20 12:34:49
                                    Document     Page 1 of 1                  EOD Desc Main

                                                                              07/17/2020
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                            §
                                                  §
PRO SOUTH, INC.,                                  §           CASE NO. 19-42427
                                                  §                Chapter 11
        Debtor.                                   §

               ORDER GRANTING MOTION TO VOLUNTARILY DISMISS
                      DEBTOR’S CHAPTER 11 BANKRUPTCY

        CAME ON FOR CONSIDERATION by the Court the Debtor’s Motion to Voluntarily

Dismiss Debtor’s Chapter 11 Bankruptcy Case filed by Pro South, Inc., and the Court having

reviewed same and there being no objections to the Motion, it is therefore

        ORDERED, ADJUDGED AND DECREED that the above-styled and numbered case is

hereby dismissed without prejudice to refiling; and it is further

        ORDERED, ADJUDGED AND DECREED that all U.S. Trustee fees shall be paid

within ten (10) days of the date of entry of this Order.

        SIGNED:

                                                      Signed on 7/17/2020

                                                                                   SR
                                            HONORABLE BRENDA T. RHOADES,
                                            UNITED STATES BANKRUPTCY JUDGE




Submitted by:
Joyce W. Lindauer
State Bar No. 21555700
Joyce W. Lindauer Attorney, PLLC
1412 Main Street, Suite 500
Dallas, Texas 75202
Attorneys for Debtor
